UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-31792 CNO Financial Group, Inc. Delaware 75-3108137 State of Incorporation IRS Employer Identification No. 11825 N. Pennsylvania Street Carmel, Indiana46032 (317) 817-6100 Address of principal executive offices Telephone Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days:Yes [ X ]No [] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ X ]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filer [ X ]Accelerated filer [] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes [] No [ X ] Shares of common stock outstanding as of April 20, 2011:251,425,857 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheet as of March 31, 2011 and December 31, 2010 3 Consolidated Statement of Operations for the three months ended March 31, 2011 and 2010 5 Consolidated Statement of Shareholders’ Equity for the three months ended March 31, 2011 and 2010 6 Consolidated Statement of Cash Flows for the three months ended March 31, 2011 and2010 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 43 Cautionary Statement Regarding Forward-Looking Statements 43 Overview 45 Critical Accounting Policies 47 Results of Operations 47 Premium Collections 64 Liquidity and Capital Resources 70 Investments 75 Investment in Variable Interest Entities 83 New Accounting Standards 85 Item 3. Quantitative and Qualitative Disclosures About Market Risk 85 Item 4. Controls and Procedures 85 PART II - OTHER INFORMATION Item 1. Legal Proceedings 85 Item 1A. Risk Factors 85 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 86 Item 5. Other Information 86 Item 6. Exhibits 86 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (Dollars in millions) ASSETS March 31, December 31, (unaudited) Investments: Fixed maturities, available for sale, at fair value (amortized cost:March 31, 2011 - $20,343.9; December 31, 2010 - $20,155.8) $ $ Equity securities at fair value (cost: March 31, 2011 - $104.9;December 31, 2010 - $68.2) Mortgage loans Policy loans Trading securities Investments held by variable interest entities Other invested assets Total investments Cash and cash equivalents - unrestricted Cash and cash equivalents held by variable interest entities Accrued investment income Present value of future profits Deferred acquisition costs Reinsurance receivables Income tax assets, net Assets held in separate accounts Other assets Total assets $ $ (continued on next page) The accompanying notes are an integral part of the consolidated financial statements. 3 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET, continued (Dollars in millions) LIABILITIES AND SHAREHOLDERS' EQUITY March 31, December 31, (unaudited) Liabilities: Liabilities for insurance products: Interest-sensitive products $ $ Traditional products Claims payable and other policyholder funds Liabilities related to separate accounts Other liabilities Investment borrowings Borrowings related to variable interest entities Notes payable – direct corporate obligations Total liabilities Commitments and Contingencies Shareholders' equity: Common stock ($0.01 par value, 8,000,000,000 shares authorized, shares issued and outstanding:March 31, 2011 – 251,404,857; December 31, 2010 – 251,084,174) Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS (Dollars in millions, except per share data) (unaudited) Three months ended March 31, Revenues: Insurance policy income $ $ Net investment income: General account assets Policyholder and reinsurer accounts and other special-purpose portfolios Realized investment gains (losses): Net realized investment gains, excluding impairment losses Other-than-temporary impairment losses: Total other-than-temporary impairment losses ) ) Portion of other-than-temporary impairment losses recognized in accumulated other comprehensive income - ) Net impairment losses recognized ) ) Total realized gains (losses) ) Fee revenue and other income Total revenues Benefits and expenses: Insurance policy benefits Interest expense Amortization Loss on extinguishment of debt Other operating costs and expenses Total benefits and expenses Income before income taxes Tax expense on period income Net income $ $ Earnings per common share: Basic: Weighted average shares outstanding Net income $ $ Diluted: Weighted average shares outstanding Net income $ $ The accompanying notes are an integral part of the consolidated financial statements. 5 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (Dollars in millions) (unaudited) Common stock and additional paid-in capital Accumulated other comprehensive income (loss) Retained earnings (accumulated deficit) Total Balance, December 31, 2009 $ $ ) $ ) $ Comprehensive income, net of tax: Net income - - Change in unrealized appreciation (depreciation) of investments (net of applicable income tax expense of $78.0) - - Change in noncredit component of impairment losses on fixed maturities, available for sale (net of applicable income tax expense of $12.0) - - Total comprehensive income Cumulative effect of accounting change - ) ) ) Stock option and restricted stock plans - - Balance, March 31, 2010 $ $ ) $ ) $ Balance, December 31, 2010 $ $ $ ) $ Comprehensive income, net of tax: Net income - - Change in unrealized appreciation (depreciation) of investments (net of applicable income tax expense of $10.0) - - Change in noncredit component of impairment losses on fixed maturities, available for sale (net of applicable income tax expense of $1.5) - - Total comprehensive income Stock option and restricted stock plans - - Balance, March 31, 2011 $ $ $ ) $ The accompanying notes are an integral part of the consolidated financial statements. 6 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (Dollars in millions) (unaudited) Three months ended March 31, Cash flows from operating activities: Insurance policy income $ $ Net investment income Fee revenue and other income Insurance policy benefits ) ) Interest expense ) ) Policy acquisition costs ) ) Other operating costs ) ) Taxes ) ) Net cash provided by operating activities Cash flows from investing activities: Sales of investments Maturities and redemptions of investments Purchases of investments ) ) Net purchases of trading securities ) ) Change in cash and cash equivalents held by variable interest entities ) ) Other ) ) Net cash used by investing activities ) ) Cash flows from financing activities: Issuance of notes payable, net - Payments on notes payable ) ) Amounts received for deposit products Withdrawals from deposit products ) ) Investment borrowings and borrowings related to variable interest entities ) ) Net cash used by financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of the consolidated financial statements. 7 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) BUSINESS AND BASIS OF PRESENTATION The following notes should be read together with the notes to the consolidated financial statements included in our 2010 Annual Report on Form 10-K. CNO Financial Group, Inc., a Delaware corporation (“CNO”), is a holding company for a group of insurance companies operating throughout the United States that develop, market and administer health insurance, annuity, individual life insurance and other insurance products.CNO became the successor to Conseco, Inc., an Indiana corporation (our “Predecessor”), in connection with our bankruptcy reorganization which became effective on September 10, 2003.The terms “CNO Financial Group, Inc.”, the “Company”, “we”, “us”, and “our” as used in these financial statements refer to CNO and its subsidiaries or, when the context requires otherwise, our Predecessor and its subsidiaries.We focus on serving the senior and middle-income markets, which we believe are attractive, underserved, high growth markets.We sell our products through three distribution channels: career agents, independent producers (some of whom sell one or more of our product lines exclusively) and direct marketing. Our unaudited consolidated financial statements reflect normal recurring adjustments that, in the opinion of management, are necessary for a fair statement of our financial position, results of operations and cash flows for the periods presented.As permitted by rules and regulations of the Securities and Exchange Commission (the “SEC”) applicable to quarterly reports on Form 10-Q, we have condensed or omitted certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”).We have reclassified certain amounts from the prior periods to conform to the 2011 presentation.These reclassifications have no effect on net income or shareholders’ equity.Results for interim periods are not necessarily indicative of the results that may be expected for a full year. The balance sheet at December 31, 2010, presented herein, has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by GAAP for complete financial statements. When we prepare financial statements in conformity with GAAP, we are required to make estimates and assumptions that significantly affect reported amounts of various assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reporting periods.For example, we use significant estimates and assumptions to calculate values for deferred acquisition costs, the present value of future profits, certain investments (including derivatives), assets and liabilities related to income taxes, liabilities for insurance products, liabilities related to litigation and guaranty fund assessment accruals.If our future experience differs from these estimates and assumptions, our financial statements would be materially affected. Our consolidated financial statements exclude the results of transactions between us and our consolidated affiliates, or among our consolidated affiliates. INVESTMENTS We classify our fixed maturity securities into one of three categories: (i) “available for sale” (which we carry at estimated fair value with any unrealized gain or loss, net of tax and related adjustments, recorded as a component of shareholders’ equity); (ii) “trading” (which we carry at estimated fair value with changes in such value recognized as net investment income (classified as investment income from policyholder and reinsurer accounts and other special-purpose portfolios)); or (iii) “held to maturity” (which we carry at amortized cost).We had no fixed maturity securities classified as held to maturity during the periods presented in these financial statements. Certain of our trading securities are held in an effort to offset the portion of the income statement volatility caused by the effect of interest rate fluctuations on the value of certain embedded derivatives related to our fixed index annuity products and certain modified coinsurance agreements.See the note entitled “Accounting for Derivatives” for further discussion regarding embedded derivatives and the trading accounts.In addition, the trading account includes investments backing the market strategies of our multibucket annuity products.The change in fair value of these securities, which is recognized 8 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) currently in income from policyholder and reinsurer accounts and other special-purpose portfolios (a component of investment income), is substantially offset by the change in insurance policy benefits for these products.Our trading securities totaled $403.1 million and $372.6 million at March 31, 2011 and December 31, 2010, respectively. Accumulated other comprehensive income is primarily comprised of the net effect of unrealized appreciation (depreciation) on our investments.These amounts, included in shareholders’ equity as of March 31, 2011 and December 31, 2010, were as follows (dollars in millions): March 31, December 31, Net unrealized appreciation (depreciation) on fixed maturity securities, available for sale, on which an other-than-temporary impairment loss has been recognized $
